

116 HRES 1143 IH: Recognizing September 2020 as National Ovarian Cancer Awareness Month.
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1143IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Ms. DeLauro (for herself, Ms. Slotkin, Mr. San Nicolas, Mrs. Hayes, and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing September 2020 as National Ovarian Cancer Awareness Month.Whereas ovarian cancer is the fifth leading cause of cancer deaths of women in the United States and accounts for more deaths than any other cancer of the female reproductive system;Whereas in the United States, a women’s lifetime risk of being diagnosed with ovarian cancer is about 1 in 78;Whereas the American Cancer Society estimates 21,750 new cases of ovarian cancer will be diagnosed in 2020 and 13,940 people will die from the disease nationwide;Whereas the five-year survival rate for ovarian cancer is 46.5 percent and survival rates vary greatly depending on the stage of diagnosis;Whereas the five-year survival rate for ovarian cancer is over 90 percent for women diagnosed in early stages;Whereas while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember those symptoms;Whereas too many people remain unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other vague symptoms that are often easily confused with other diseases;Whereas improved awareness of the symptoms of ovarian cancer by the pubic and health care providers can lead to a quicker diagnosis;Whereas the lack of an early detection test for ovarian cancer combined with its vague symptoms mean that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;Whereas the family history of a woman has been found to play an important role in accurately assessing their risk of developing ovarian cancer and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;Whereas women who know that they are at high risk of ovarian cancer may undertake prophylactic measures to help reduce the risk of developing this disease;Whereas guidelines issued by the National Comprehensive Cancer Network and Society of Gynecologic Oncology recommend that all individuals diagnosed with ovarian cancer receive genetic counseling and genetic testing regardless of their family history;Whereas studies consistently show that compliance with these guidelines is alarmingly low, with recently published National Cancer Institute-funded research finding that in 2013 and 2014, only one-third of ovarian cancer survivors have undergone such testing;Whereas according to a 2016 consensus report by the National Academy of Medicine, there remain surprising gaps in the fundamental knowledge about and understanding of ovarian cancer across all aspects of the disease;Whereas ongoing investments in ovarian cancer research and education and awareness efforts are critical to closing these gaps and improving survivorship for women with ovarian cancer;Whereas each year during the month of September, the Ovarian Cancer Research Alliance and its community partners hold a number of events to increase public awareness of ovarian cancer and its symptoms;Whereas due to current unprecedented circumstances around the COVID–19 pandemic, the Ovarian Cancer Research Alliance reformatted its annual National Conference, which draws hundreds of patients, caregivers, and researchers from around the world and typically occurs in-person each July and is occurring this year virtually from September 29 through October 2; andWhereas September 2020 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be itThat the House of Representatives supports the goals and ideals of National Ovarian Cancer Awareness Month.